DETAILED ACTION

Response to Arguments
Applicant's arguments filed 3/14/22 have been fully considered but they are not persuasive.  Applicant asserts that Aykroyd does not teach the limitations of the present claims, in particular that it does not teach the claimed conflict resolution.  However, the limitations regarding the conflict resolution cannot be precisely understood, as discussed below.  The steps of determining conflicting data and performing conflict resolution are interpreted to be directed to a determination that laundry treatment compositions are incompatible with other compositions and/or a fabric type.  As set forth in the prior Office action, it is well-known that certain compositions are incompatible with certain fabric types, e.g. oxidizing bleaches and colored fabrics.  Aykroyd teaches and suggests that the treatment compositions are selected based on their suitability for a given fabric and/or stain type.  A “conflict resolution” is necessarily an inherent function of selection of an appropriate composition; i.e., the process of selecting an appropriate composition includes a process of not selecting inappropriate compositions.

Response to Amendments
Amendments to the claims overcome the objections to claims 1 and 8 set forth in the prior Office action.  Therefore, the objections are withdrawn.
Amendments to the claims overcome the rejections of claims 1, 2, and 5-9 under 35 USC 112(b) set forth in the prior Office action, except as discussed below.  Therefore, the rejections are withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 5-9, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 18, the step of determining conflicting data cannot be clearly understood.  It is unclear if the potential conflict is within fabric data (i.e. certain fabric data is in conflict with other fabric data), within ingredient combination data (i.e. certain combinations of ingredients have conflicting components), and/or between fabric data and ingredient combination data (i.e. a combination of ingredients conflicts with certain fabric data).  The determination is recited to be based on functionality and inter-relationships of individual ingredient compositions, but it is unclear how a conflict could be within fabric data if the determination is only based on ingredient compositions (i.e. how could a conflict exist within fabric data if fabric data is not part of the determination?).
Claim 18 states that the determining conflicting data is based functionality and inter-relationships of individual ingredient compositions “within the ingredient combination data.”  The term “ingredient combination data” suggests that the data is in regard to combinations of ingredients.  It is unclear how functionality and inter-relationships of individual ingredient compositions could be found within data that only is in regard to combinations of ingredients (i.e. how could a determination be made based on individual ingredients if the data does not include information on individual ingredients – only information on combination of ingredients?).  It is assumed that “ingredient combination data” is simply “ingredient data.”
Claim 18 recites “combining compositions of the individual laundry treatment ingredients compositions.”  This limitation is unclear due to the apparent redundant use of the term “compositions.”
Remaining claims are rejected due to their dependency on claim 18.
Applicant is advised that the prior art rejections below are made based on the examiner’s interpretation of the claims as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5-9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130263387 by Aykroyd et al.
As to claim 18, Aykroyd teaches a computer-implemented method for creating a laundry treatment recipe (para. 6) comprising receiving fabric data input by a user related to stain identity (para. 6), fabric identity (para. 40), and user requirements and preferences (para. 40); comparing by means of data processing system the fabric data with ingredient combination data stored on a non-transitory computer readable storage medium, determining conflicting data, and performing conflict resolution in response to conflicting data (para. 39, data is displayed; para. 44, it is understood that a comparison would be made between the fabric type and the additives, e.g. a chlorine bleach would not be added to a colored load; determining an overriding treatment and/or ingredient priority would be an inherent operation of determining the appropriate treatment and/or ingredients); formulating one or more laundry treatment recipes by combining ingredients and according to overriding treatment and/or ingredient priority (see paras. 40, 42-52, noting that the types of additives would be understood to be appropriate for the type of substrate and user preferences); and supplying a dose of product by a controllable dispensing device with reservoirs having ingredient compositions (para. 51), wherein said ingredient combination data comprises: multiple available ingredient compositions, multiple combinations of said ingredient compositions, and multiple treatment (e.g. stain) categories related to said ingredient composition combinations (see paras. 40, 26, 50).
As to claim 2, Aykroyd teaches displaying fabric data in the form of a list from which a user may select (para. 39).
As to claim 5, Aykroyd teaches displaying stain identity data in the form of a list from which a user may select (para. 39).
As to claim 6, Aykroyd teaches that stain identity data may be determined by data regarding user activity and dining (para. 43, stains are indicative of user activity that creates such stains).
As to claim 7, Aykroyd teaches that fabric identity may be based on data regarding user behavior (para. 40, fabric type is indicative of user behavior that uses such fabric types).
As to claim 8, Aykroyd teaches selecting a mode of operation to determine a required input data detail (para. 40).
As to claim 9, Aykroyd teaches that fabric data may be transmitted from a remote location (para. 39).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888. The examiner can normally be reached Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER E. BELL/             Primary Examiner, Art Unit 1711